NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RICHARD W. HOWELL,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-5225
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )
as trustee for HomeBanc Mortgage Trust       )
2005-5 Mortgage Backed Notes, Series         )
2005-5,                                      )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Pinellas
County; David A. Demers, Senior Judge.

Lee Segal of Florida Foreclosure & Credit
Defense Firm, P.L., Clearwater, for
Appellant.

Allison Morat of Pearson Bitman LLP,
Maitland, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.